                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                 UNITED STATES DISTRICT COURT
                                   8                            NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10        CITCON USA, LLC,
                                                                                         Case No. 18-cv-02585-NC
                                  11                    Plaintiff,
                                                                                         ORDER DENYING CITCON’S
                                                  v.
Northern District of California




                                  12                                                     MOTION FOR LEAVE TO FILE A
 United States District Court




                                                                                         MOTION FOR
                                  13        RIVERPAY INC., YUE “YORK” HUA,               RECONSIDERATION
                                            KENNY SHI, and HANG “HANK”
                                  14        MIAO,
                                  15                    Defendants.
                                  16
                                              Before the Court is Plaintiff Citcon’s motion for leave to file a motion for
                                  17
                                       reconsideration of this Court’s Order that granted in part and denied in part Defendants’
                                  18
                                       Motions to Dismiss the Second Amended Complaint. Dkt. No. 99. Because Citcon fails
                                  19
                                       to meet the standards for a motion for reconsideration set forth in Civil Local Rule 7-9(b),
                                  20
                                       the motion is DENIED.
                                  21
                                       I.     BACKGROUND
                                  22
                                              Citcon filed its First Amended Complaint, bringing 11 claims against defendants
                                  23
                                       RiverPay, Hua, Shi, and Miao in May 2018. Dkt. No. 8. The Court granted in part and
                                  24
                                       denied in part the defendants’ motion to dismiss, granting leave to amend. Dkt. No. 52.
                                  25
                                       Citcon’s Second Amended Complaint brought 12 claims against the same defendants, and
                                  26
                                       defendants again moved to dismiss. Dkt. Nos. 58, 63, 64. The Court granted in part and
                                  27
                                       denied in part those motions to dismiss, granting leave to amend some but not all claims.
                                  28
                                   1   Dkt. No. 98. The Court stated in that Order that it did not “grant leave to amend those
                                   2   claims for which Citcon failed to cure deficiencies that the Court previously identified,”
                                   3   but it granted leave to amend issues which were addressed for the first time in that Order.
                                   4   Dkt. No. 98 at 1–2.
                                   5          The Second Amended Complaint contained 12 claims: (1) misappropriation of trade
                                   6   secrets under 18 U.S.C. § 1836 against RiverPay, Hua, and Shi; (2) misappropriation of
                                   7   trade secrets under California Civil Code § 3426.1 against RiverPay, Hua, and Shi; (3)
                                   8   breach of the duty of loyalty against RiverPay, Hua, and Shi; (4) defamation and trade libel
                                   9   against all defendants; (5) defamation against Miao, Shi, and RiverPay; (6) computer fraud
                                  10   under 18 U.S.C. § 1030 against RiverPay, Hua, and Shi; (7) computer crimes under
                                  11   California Penal Code § 502(c) and (e) against RiverPay, Hua, and Shi; (8) intentional
                                       interference with contractual relations against RiverPay, Hua, and Shi; (9) intentional
Northern District of California




                                  12
 United States District Court




                                  13   interference with prospective economic relations against RiverPay, Hua, and Shi; (10)
                                  14   conversion of funds against RiverPay, Hua, and Shi; (11) conversion (of a device) against
                                  15   RiverPay and Hua; and (12) unfair competition under California Business and Professions
                                  16   Code § 17200 against Riverpay, Hua, and Shi. See Dkt. No. 8.
                                  17        The Court granted the motions to dismiss with leave to amend as to:
                                  18        • Counts One and Two:
                                                o Trade secret misappropriation of “business plans” against Hua, Shi, and
                                  19                RiverPay
                                                o Trade secret misappropriation of “customer information” against Hua
                                  20            o Trade secret misappropriation of “transaction information” against Hua
                                                o Trade secret misappropriation of “source code” against Hua
                                  21            o Trade secret misappropriation of “POS designs” against Shi
                                                o All trade secrets claims against RiverPay
                                  22
                                            • Count Ten (conversion of funds) against Hua, Shi, and RiverPay
                                  23
                                       It granted the motions to dismiss without leave to amend as to:
                                  24
                                            • Count Three (breach of duty of loyalty) against Hua, Shi, and RiverPay
                                  25        • Count Four (defamation and trade libel, based on the Terry Liu email) against all
                                              defendants
                                  26        • Count Five (defamation, based on the Miao article) against Miao, Shi, and
                                              RiverPay
                                  27        • Counts Six and Seven (computer fraud and abuse) against all Hua, Shi, and
                                              RiverPay
                                  28        • Counts Eight and Nine (intentional interference with contractual relations and
                                                                              2
                                               intentional interference with prospective economic relations) against Hua, Shi,
                                   1           and RiverPay
                                             • Count Twelve (unfair competition) against RiverPay
                                   2
                                       Finally, the Court denied the motions to dismiss as to:
                                   3
                                             • Counts One and Two:
                                   4             o Trade secret misappropriation of “POS designs” against Hua
                                                 o Trade secret misappropriation of “source code” against Shi
                                   5             o Trade secret misappropriation of “client information” against Shi
                                                 o Trade secret misappropriation of “transaction information” against Shi
                                   6         • Count Eleven (conversion of a POS device) against Hua
                                             • Count Twelve (unfair competition) against Hua and Shi
                                   7
                                       Citcon filed its Third Amended Complaint on January 14, 2019, and the parties’ briefing
                                   8
                                       on the defendants’ motion to dismiss that complaint is set to conclude on February 19.
                                   9
                                       II.   LEGAL STANDARD
                                  10
                                             Under Civil Local Rule 7-9, a party must obtain leave of court before filing a motion
                                  11
                                       for reconsideration of any interlocutory order. Civil L. R. 7-9(a). Leave to file a motion
Northern District of California




                                  12
 United States District Court




                                       for reconsideration should only be granted where: (1) a material difference in fact or law
                                  13
                                       exists from that which was presented to the Court previously, and the party applying for
                                  14
                                       reconsideration shows that it exercised reasonable diligence yet did not know such fact or
                                  15
                                       law at the time of the order; (2) new material facts have emerged or relevant law changed
                                  16
                                       after the Court issued its order; or (3) the Court exhibited a “manifest failure” to consider
                                  17
                                       material facts or dispositive legal arguments. Civil L. R. 7-9(b)(1)–(3). Rule 7-9 also
                                  18
                                       prohibits repetition of argument; repeating any oral or written argument already made in
                                  19
                                       support of or in opposition to the order renders a party subject to appropriate sanctions.
                                  20
                                       Civil L.R. 7-9(c). Finally, no responses or additional papers are warranted in response to a
                                  21
                                       motion for leave to file a motion for reconsideration unless the Court decides so. Civil
                                  22
                                       L.R. 7-9(d).
                                  23
                                             Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
                                  24
                                       finality and conservation of judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop,
                                  25
                                       229 F.3d 877, 890 (9th Cir. 2000) (quoting 12 James Wm. Moore et al., Moore’s Federal
                                  26
                                       Practice § 59.30[4] (3d ed. 2000)). “Indeed, a motion for reconsideration should not be
                                  27
                                       granted, absent highly unusual circumstances, unless the district court is presented with
                                  28
                                                                                  3
                                   1   newly discovered evidence, committed clear error, or if there is an intervening change in
                                   2   the controlling law.” Id. (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 661,
                                   3   665 (9th Cir. 1999)). Motions to reconsider “may not be used to raise arguments or
                                   4   present evidence for the first time when they could reasonably have been raised earlier in
                                   5   the litigation.” Id. (emphasis in original).
                                   6   III. ANALYSIS
                                   7      A. Citcon’s Motion for Leave under Local Rule 7-9(b)(3)
                                   8          Here, Citcon files its motion for leave to file a motion for reconsideration under
                                   9   Civil Local Rule 7-9(b)(3) based on its contention that the Court failed to consider material
                                  10   facts or dispositive legal arguments which it presented to the Court in its Second Amended
                                  11   Complaint and its briefing on the defendants’ motions to dismiss. Dkt. No. 99. Citcon
                                       argues that the claims which were dismissed should not have been, or, in the alternative,
Northern District of California




                                  12
 United States District Court




                                  13   that those claims which were dismissed without leave to amend should have been
                                  14   dismissed with leave to amend. Dkt. No. 99 at 1.
                                  15                     i. Material Facts
                                  16          Citcon does not present any new facts in its motion. Instead, it reiterates, in bullet-
                                  17   point format, facts already before this Court from its first and second amended complaints.
                                  18   Citcon does not argue that the Court failed to consider these facts but argues, rather, that
                                  19   the Court should have drawn different conclusions based on them. Indeed, the Court’s
                                  20   orders on the motions to dismiss the first and second amended complaints total over thirty
                                  21   pages and the Court held a hearing on this matter. Dkt. Nos. 44, 52, 98. Citcon’s rote
                                  22   repetition of facts that it has already pleaded with no argument that the Court failed to
                                  23   consider any of those facts in particular is not grounds for reconsideration.
                                  24                     ii. Dispositive Legal Argument: Plausibility Standard
                                  25          Citcon’s main argument is that the Court misapplied the pleading standard under
                                  26   Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 99 at 1. Citcon emphasizes that it
                                  27   believes its complaint was plausible on its face as required under Iqbal and Twombly.
                                  28   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                                                                  4
                                   1   (2007).
                                   2          In particular, Citcon relies heavily on what it refers to as the “one plausible
                                   3   explanation” pleading standard. Dkt. No. 99 at 2–3. It cites as the source of this standard
                                   4   Kirbyson v. Tesoro Refining and Mktg. Co., 09-cv-3900 SC, 2010 WL 2382395, at *3
                                   5   (N.D. Cal. June 10, 2010). There, the court held that the plaintiff had plausibly pleaded a
                                   6   discrimination claim based on his status as a member of the military where the plaintiff
                                   7   had provided detailed factual allegations describing accommodations provided to eight
                                   8   non-military employees but which he was denied. Kirbyson, 2010 WL 2382395, at *3.
                                   9   The court used the phrase “one plausible explanation” in response to the defendant’s
                                  10   argument that the plaintiff had “fail[ed] to plead . . . the many fact specific reasons” why
                                  11   those other employees might have been accommodated unrelated to military status. Id.
                                       There, the plaintiff was not required at the pleading stage to expound the “many”
Northern District of California




                                  12
 United States District Court




                                  13   alternative explanations for the defendant’s alleged conduct. Rather, the court found that
                                  14   the one explanation the plaintiff presented—that he had been discriminated against—was
                                  15   enough. Id.
                                  16          Here, the Court has not suggested that Citcon must present a variety of alternative
                                  17   explanations for Defendants’ alleged conduct, as the defendant argued in Kirbyson.
                                  18   Instead, it held that Citcon had failed to plead sufficient factual allegations to support a
                                  19   reasonable inference of the defendants’ liability on those claims which were dismissed.
                                  20   That Citcon’s pleaded facts were not sufficient here was not an issue of how many other
                                  21   explanations, plausible or not, also exist for defendants’ conduct.
                                  22                    iii. New Cases
                                  23          Though Citcon presents its motion for leave as situated under Local Rule 7-9(b)(3),
                                  24   based on the Court’s failure to consider dispositive legal arguments which were presented
                                  25   to the Court in deciding its order, Citcon nonetheless presents the Court with new caselaw
                                  26   to now consider on the more specific legal issues implicated by its various claims. Under
                                  27   Local Rule 7-9(b)(1), Citcon may show that a materially different law exists than that
                                  28   which it presented to the Court in its briefing on the motions to dismiss—and it must also
                                                                                  5
                                   1   then show that it exercised reasonable diligence and yet did not know of this law
                                   2   previously. Or, had these cases been decided after the Court’s order, Citcon may have
                                   3   grounded its motion for leave instead under Local Rule 7-9(b)(2), allowing for such a
                                   4   motion when the law changes materially after the Court’s order. Neither 7-9(b)(1) or 7-
                                   5   9(b)(2) apply here, where Citcon presents new cases to the Court which were decided
                                   6   before the Court’s order but with no showing that it exercised reasonable diligence when it
                                   7   failed to cite them earlier. These arguments could have reasonably been raised sooner.
                                   8   See Kona Enters., Inc., 229 F.3d at 890. Because Citcon did now show that it exercised
                                   9   reasonable diligence in failing to present these cases previously, it has not met its showing
                                  10   under Rule 7-9.
                                  11      B. Defendants’ Objection to Citcon’s Reply
                                              The Court ordered the defendants to submit an opposition to Citcon’s motion for
Northern District of California




                                  12
 United States District Court




                                  13   leave to file a motion for reconsideration. Dkt. No. 107. Citcon then filed a reply to that
                                  14   opposition. Dkt. No. 114. Citing Civil Local Rule 7-9(d), defendants objected to Citcon’s
                                  15   reply because “no response need be filed” unless “judge decides to order the filing of
                                  16   additional papers” and no reply was ordered here. Dkt. No. 115. The Court agrees that
                                  17   Citcon’s reply here was not necessary and clarifies that it would have ordered a reply if
                                  18   needed. The Court has disregarded Citcon’s unwarranted reply but DENIES the
                                  19   defendants’ motion to strike the reply and awards no sanctions against Citcon.
                                  20   IV. CONCLUSION
                                  21        Because Citcon has not met the requirements laid out in Civil Local Rule 7-9, its
                                  22   motion for leave to file a motion for reconsideration is DENIED.
                                  23
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: February 11, 2019                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
                                                                                 6
